—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 29, 1994, convicting him of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Berke, J.), of that branch of the defendant’s supplemental omnibus motion which challenged his arrest on the basis of lack of probable cause.
Ordered that the judgment is affirmed.
The hearing court properly determined that the police possessed probable cause to arrest the defendant (see, People v Bigelow, 66 NY2d 417; People v McRay, 51 NY2d 594; People v Miner, 42 NY2d 937; People v Oden, 36 NY2d 382; People v Rivera, 166 AD2d 678).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Manini, 79 NY2d 561; People v Johnson, 209 AD2d 721). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Santucci, Altman and Goldstein, JJ., concur.